Case 7:20-cv-05815-VB Document 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

_- wee eee eee x

DARRELL KING, :
Plaintiff,

Vv.

CITY OF BEACON POLICE DEPARTMENT;

and CITY OF BEACON,
Defendants.

wenn ee eee ene _- 2X

 

 

Filed 11/10/20 Page 1of1

 

ORDER

20 CV 5815 (VB)

By Order dated September 15, 2020 (Doc. #9), the Court instructed plaintiff to notify the
Court by no later than September 21, 2020, whether he intended to file an amended complaint in
response to defendants’ September 11, 2020, motion to dismiss. The Court sua sponte extended
plaintiffs time to comply with the Court’s September 15, 2020 order to October 15, 2020. (Doc.

#11).

On October 14, 2020, plaintiffs counsel entered a notice of appearance and filed an
amended complaint. (Docs. ##12~13). The Clerk rejected plaintiff's amended complaint on the
same day and informed plaintiff’ counsel that the document contained a filing error. Plaintiff re-
filed his amended complaint on October 15, 2020. (Doc. #14). The Clerk again rejected the
amended complaint on October 16, 2020 due to filing errors. To date, plaintiff has failed to
correct any of filing errors identified by the Clerk on October 16, 2020.

Likewise, pursuant to the Court’s September 15, 2020 Order (Doc. #9), defendants’
deadline to respond to the amended complaint was—at the latest—November 6, 2020. To date,
defendants have failed to answer, move, or otherwise respond to the amended complaint.
Defendants have also failed to inform the Court whether they intend to rely upon their original

motion to dismiss.

Accordingly, it is hereby ORDERED that by November 24, 2020, plaintiff shall re-file
the amended complaint to cure any filing deficiencies. In addition, by December 8, 2020,
defendants shall answer, move, or otherwise respond to the amended complaint.

Dated: November 10, 2020

White Plains, NY SO ORDERED:

wl

 

Vincent L. Briccetti
United States District Judge
